NOTICE: NOT FOR OFFICIAL PUBLICATION.
  UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                  AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                     IN THE
              ARIZONA COURT OF APPEALS
                                 DIVISION ONE


                               In re the Matter of:

                CHRISTOPHER RATLIFF, Petitioner/Appellee,

                                         v.

               TAHNEE BILLINGSLEY, Respondent/Appellant.

                              No. 1 CA-CV 20-0204
                                FILED 3-4-2021


            Appeal from the Superior Court in Mohave County
                        No. B8015DO201604363
                The Honorable Rick A. Williams, Judge

                                   AFFIRMED


                                    COUNSEL

Christopher Ratliff, Mohave Valley
Petitioner/Appellee

Ortega & Ortega PLLC, Phoenix
By Alane M. Ortega
Counsel for Respondent/Appellant
                         RATLIFF v. BILLINGSLEY
                           Decision of the Court



                      MEMORANDUM DECISION

Judge Randall M. Howe delivered the decision of the Court, in which
Presiding Judge Jennifer M. Perkins and Judge Maria Elena Cruz joined.


H O W E, Judge:

¶1           Appellant, Tahnee Billingsley (“Mother”), appeals the
superior court’s decision denying her request to relocate B.R., a minor child,
from Fort Mohave, Arizona, to Phoenix, Arizona. For the following reasons,
we affirm.

                 FACTS AND PROCEDURAL HISTORY

¶2            We view the facts in the light most favorable to sustaining the
juvenile court’s order. Demetrius L. v. Joshlynn F., 239 Ariz. 1, 2 ¶ 2 (2016).
Mother and Christopher Ratliff (“Father”) are B.R.’s parents and were never
married. When B.R. was first born, Mother and Father lived together in
Winslow, Arizona, while Father worked for BNSF. When B.R. was one year
old, Mother and Father moved to Mohave County because Father was
frequently away from the family for work and the couple hoped the move
would facilitate more time together. The relationship eventually dwindled,
and Mother moved with B.R. into a family home in Maricopa County in
2016. In 2016 Father petitioned the court to establish paternity, legal
decision-making, parenting time, and child support.

¶3            About a year later, Mother moved back to Mohave County to
reunite the family and worked full-time as a certified nursing assistant. In
the summer of 2018, Mother’s employment was reduced to part-time, and
she could no longer pay her rent. Even though Father paid Mother’s rent
for September, having co-signed the apartment’s lease, Mother moved to
her grandfather’s house in Phoenix and took B.R. with her. Father objected
to the move and petitioned the court to modify legal decision-making,
parenting time, and child support. Mother then formally petitioned the
court for relocation. At the time of Mother’s relocation, the parents shared
joint legal decision-making and followed a 3/4/4/3 parenting schedule.
Both parents claimed that the 3/4/4/3 parenting schedule was unworkable
after Mother’s relocation and requested that B.R. live primarily with them,
the other parent getting long-distance parenting time only.




                                      2
                         RATLIFF v. BILLINGSLEY
                           Decision of the Court

¶4            The court heard testimony from Father, Father’s wife,
Mother’s sister, and Mother. Father testified that B.R. has had a great bond
with both himself and Mother. B.R. had excelled in school at Fort Mohave,
had enjoyed extra-curricular activities like baseball and motocross, and had
a great relationship with his stepbrother, stepsister, and stepmother,
treating stepmother as a parent equal to Father. While Father was
occasionally at work on the railroad for days at a time, he scheduled to work
when he did not have parenting time with B.R.

¶5             B.R.’s aunt testified that B.R. had cousins and other extended
family in Phoenix and had bonded with them. She admitted, however, that
B.R. had lived primarily in Mohave County and that disrupting the familial
life established in Mohave County would make him unhappy. She also
testified that B.R.’s Mother inquired about schools for B.R., but she did not
know if Mother had discussed the options with Father or if B.R. had been
enrolled before the relocation.

¶6            Mother testified that she primarily took care of B.R. for the
first two years of his life since she was a stay-at-home mother at that time.
Since then, Mother and Father have had split parenting time. Mother
testified that Maricopa County would provide greater academic
opportunity to B.R. but did not say what schools she had considered and
discussed with Father before relocation. Mother also testified that on
multiple occasions Father had threatened to call the police when they
disagreed on the interpretation of the parenting plan. Mother opined that
communication with Father had deteriorated once Father married. Mother
admitted, however, that Father had complied with mediation and had
consistently agreed to work with her to make sure each parent got time with
B.R.

¶7             The court found that while Mother was the primary caregiver
during the first two years of B.R.’s life, Father and Mother had roughly
shared parenting time together. Second, while Father and Mother’s
communication had deteriorated, they continued to go to mediation and
consistently came to agreements about B.R.’s parenting and parenting time.
It also found that the sibling and familial relationships that B.R. had formed
over his years from both sides of the family were equally important and
favored neither Mother’s relocation nor deterred it. It found, however, that
because B.R. had lived primarily in Mohave County, a move would disrupt
B.R.’s communal life, a deterrent to relocation. The court also found that
Mother provided insufficient evidence that a move to Maricopa County
would better facilitate B.R.’s communal life. Finally, while Mother testified
that Father had been absent at work for the first few years of B.R.’s life, the


                                      3
                         RATLIFF v. BILLINGSLEY
                           Decision of the Court

court found that Father had modified his schedule and had been primarily
present during his parenting time.

¶8            The court concluded “Mother has not met her burden of
showing that relocating [B.R.] with her in Maricopa County is in his best
interests.” The court then ordered that Father be B.R.’s primary residential
parent but maintained that both shall have joint legal decision-making
authority. This court has jurisdiction over Mother’s timely appeal pursuant
to Article 6, Section 9 of the Arizona Constitution and A.R.S. § 12–
120.21(A)(1).

                                DISCUSSION

¶9             Mother appeals the trial court’s determination that she failed
to meet her burden of proof that relocation is in B.R.’s best interests. This
court reviews decisions regarding child custody and relocation for an abuse
of discretion. Owen v. Blackhawk, 206 Ariz. 418, 420 ¶ 7 (App. 2003). We
accept the juvenile court's factual findings unless no reasonable evidence
supports them and will affirm unless clearly erroneous. See Bobby G. v. Ariz.
Dep’t of Econ. Sec., 219 Ariz. 506, 508 ¶ 1 (App. 2008). The evidence is viewed
in a light most favorable to upholding the court's findings since “the family
court is in the best position to judge the credibility of witnesses and resolve
conflicting evidence, and appellate courts generally defer to the findings of
the family court.” Vincent v. Nelson, 238 Ariz. 150, 155 ¶¶ 17, 18 (App. 2015).

¶10            In its ruling, the court must make specific findings on the
record as to all relevant factors and the reasons its decision is in the child's
best interests. A.R.S. § 25–403(B); see also Hurd v. Hurd, 223 Ariz. 48, 52 ¶ 20
(App. 2009); Owen v. Blackhawk, 206 Ariz. 418, 421 ¶ 9 (App. 2003). The
parent requesting the relocation carries the burden to show that relocation
is in the child’s best interests. A.R.S. § 25–408(G).

¶11            Section 25–403(A) requires a court to consider certain factors
“relevant to the child’s physical and emotional well-being” when
evaluating the child's best interests for purposes of legal decision-making
and parenting time. A.R.S. §§ 25–403(A), (B); see also Layne v. LaBianca in &
for Cty. of Maricopa, 249 Ariz. 301, 302 ¶ 6 (App. 2020). The relocation statute,
A.R.S. § 25–408, requires a court to consider the § 25–403 factors as well as
additional factors specific to whether relocation is in the child’s best
interests. A.R.S. § 25–408(I).

¶12           The court found that most of the A.R.S. § 25–408(I) and A.R.S.
§ 25–403(A) factors neither applied to the family nor favored or deterred
relocation. The court found persuasive that B.R. was closely bonded with


                                       4
                        RATLIFF v. BILLINGSLEY
                          Decision of the Court

Father, stepmother, and their family and that B.R. had spent, roughly, equal
time with Father and Mother. While the court recognized occasional
disagreement and lack of cooperation between Mother and Father, it
concluded that both Mother and Father had worked with the other parent
to allow frequent, meaningful parenting time with the other parent and that
they would continue to do so in the future.

¶13           It found, however, that B.R. had established connections
through school and extra-curricular activities in Mohave County and that
it would not be good for him to move out of Mohave County. The court
further found that Mother had failed to show how a move to Maricopa
County would increase B.R.’s particular academic and extra-curricular
opportunities beyond introducing B.R. to a bigger metropolitan area. After
weighing relocation’s detrimental effects and Mother’s failure to show how
Maricopa County offered more particularized benefits to B.R., the court
concluded that Mother had failed to meet her burden of proof that moving
B.R. to Maricopa County was in B.R.’s best interests. Substantial evidence
supports the trial court’s conclusion and there was no error.

¶14             Mother argues, however, that the trial court “disregarded”
her testimony and exhibits relating to historical parenting time, familial
attachment, Maricopa County’s benefits to B.R., and Father’s deteriorating
communication with Mother. Contrary to Mother’s position, the court
addressed these issues in its ruling. Mother, thus, requests this court to
reweigh the evidence on appeal, which we will not do. Jesus M. v. Ariz. Dep't
of Econ. Sec., 203 Ariz. 278, 282 ¶ 12 (App. 2002); see also Hurd v. Hurd, 223
Ariz. 48, 52 ¶ 16 (App. 2009).

                              CONCLUSION

¶15           For the reasons stated, we affirm.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                        5